Exhibit 10.2

 

NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY
AGREEMENT

This NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY AGREEMENT (the
“Agreement”) is effective as of the 1st day of December, 2012, by and between
Electromed, Inc. (the “Corporation”) and Kathleen Skarvan (the “Employee”).

RECITALS

A.          The Employee will be employed by the Corporation in a capacity in
which the Employee may create or have access to proprietary confidential and/or
trade secret information of the Corporation; and

B.           The Corporation has expended substantial time and resources to
develop proprietary confidential and/or trade secret information and to develop
valuable relationships and goodwill within its industry; and

C.           The Employee recognizes that the Corporation operates in a highly
competitive environment and the importance to the Corporation of ensuring the
Employee’s loyalty and protecting the Corporation’s actual and prospective
customers, business relations, employees, and confidential information; and

D.           The Employee has entered into this Agreement in consideration of
the Corporation and Employee entering into an Employment Agreement of even date
which provides, among other things, for employment, an option to acquire shares
of the Corporation’s common stock, added compensation, training and benefits,
added severance in the event of a change of control as defined in the Employment
Agreement, and in consideration of being given access to Corporation’s
proprietary confidential and/or trade secret information, the receipt and
sufficiency of which consideration is hereby acknowledged by the Employee.

AGREEMENT

In consideration of the above recitals and the promises set forth in this
Agreement, the parties agree as follows:

1.                   Protection of Confidential Information.

1.1.              Definition of Confidential Information. As used in this
Agreement, the term “Confidential Information” shall mean any information which
the Employee learns or develops during the Employee’s employment with the
Corporation that derives independent economic value from being not generally
known or readily ascertainable by other persons who could obtain economic value
from its disclosure or use, and includes, but is not limited to, trade secrets,
financial information, personnel information, and information relating to such
matters as existing or contemplated products, services, profit margins, fee
schedules, pricing, design, processes, formulae, business plans, sales
techniques, marketing techniques, training manuals and materials, policies or
practices related to the Corporation’s business, personnel or other matters,
computer databases, computer programs, software and other technology, customer
lists and requirements, vendor lists, or supply information. Confidential
Information includes such information of the Corporation, its customers,
vendors, and other third parties or entities with whom the Corporation does
business. Any information disclosed to the Employee or to which the Employee has
access during the time of the Employee’s employment that the Employee reasonably
considers to be Confidential Information, or which the Corporation treats as
Confidential Information, will be presumed Confidential Information.



 

 

 

1.2.              Restrictions on Use or Disclosure of Confidential Information.
The Employee shall keep the Confidential Information in absolute confidence both
during the Employee’s employment with the Corporation and after the termination
of the Employee’s employment, regardless of the reason for such termination. The
Employee agrees that the Employee will not, at any time, disclose to others, use
for the benefit of any entity or person other than the Corporation, or otherwise
take or copy any such Confidential Information, whether or not developed by the
Employee, except as required in the Employee’s duties to the Corporation.

1.3.              Return of Confidential Information and the Corporation’s
Property. When the Employee’s employment terminates with the Corporation,
regardless of the reason for such termination, the Employee will promptly turn
over to the Corporation in good condition all Corporation property in the
Employee’s possession or control, including but not limited to all originals,
copies of, or electronically stored documents or other materials containing
Confidential Information, regardless of who prepared them. In the case of
electronically stored information retained by the Employee outside of the
Corporation’s electronic systems, the Employee will promptly make a hard copy of
such information in paper, audio recording, disc format, or other format as
appropriate, turn that hard copy over to the Corporation, and then destroy the
Employee’s electronically stored information.

2.                   Noncompetition/Non-Solicitation.

2.1.              Acknowledgement by the Employee. The Employee acknowledges
that (a) the Employee’s services to be performed for the Corporation are of a
special and unique nature; (b) the Corporation operates in a highly competitive
environment and would be substantially harmed if the Employee were to compete
with the Corporation or divulge its confidential information; (c) the Employee
has received valuable and sufficient consideration for entering into this
Agreement, including but not limited to employment with the Corporation, and the
receipt of Confidential Information; and (d) the provisions of this Section 2,
including all of its subparts, are reasonable and necessary to protect the
Corporation’s business.

2.2.              “Corporate Product” Defined. For purposes of this Agreement,
“Corporate Product” means any product or service (including any component
thereof and any research to develop information useful in connection with a
product or service) that has been or is being designed, developed, manufactured,
marketed, or sold by the Corporation or with respect to which the Employee has
acquired Confidential Information.

The Employee understands and acknowledges that, at the present time, Corporate
Products includes the SmartVest® Airway Clearance System and related products.
The Employee understands and acknowledges that the foregoing description of
Corporate Products may change, and the provisions of this Section 2 and all of
its subparts shall apply to the Corporate Products of the Corporation in effect
upon the termination of the Employee’s employment with the Corporation.



-2-

 

 

2.3.              “Competitive Product” Defined. For purposes hereof,
“Competitive Product” means any product or service (including any components
thereof and any research to develop information useful in connection with the
product or service) that is being designed, developed, manufactured, marketed,
or sold by any person or entity other than the Corporation that is of the same
general type, performs similar functions, or is used for the same purpose as a
Corporate Product or about which the Employee has acquired Confidential
Information.

2.4.              Noncompete Obligations. The Employee agrees that, during the
Employee’s employment with the Corporation and for a period of twelve (12)
months following the Employee’s termination of employment with the Corporation,
regardless of the reason for termination, the Employee will not, directly or
indirectly, render services to any person or entity that designs, develops,
manufactures, markets, or sells a Competitive Product in any geographic area
where the Corporation designs, develops, manufactures, markets, or sells a
Corporate Product. It is expressly understood, however, that the Employee is
free to work for a competitor of the Corporation provided that such employment
does not include any responsibilities for or in connection with a Competitive
Product.

The Employee understands and acknowledges that, at the present time, the
geographic market of the Corporation includes North America. The Employee
understands and acknowledges that the foregoing description of the Corporation’s
geographic market may change, and the provisions of this Section 2 and all of
its subparts shall apply to the geographic market of the Corporation in effect
upon the termination of the Employee’s employment with the Corporation.

2.5.              No Solicitation of Customers. During the Employee’s employment
with the Corporation and for a period of twelve (12) months after the Employee’s
termination of employment with the Corporation, regardless of the reason for
such termination, the Employee agrees that the Employee shall not, directly or
indirectly, solicit business from, work for, or otherwise interfere with or
attempt to interfere with the Corporation’s relationship with any customer or
prospective customer of the Corporation.

2.6.              No Solicitation of Employees or Business Contacts. During the
Employee’s employment with the Corporation and for a period of twelve (12)
months after the Employee’s termination of employment with the Corporation,
regardless of the reason for such termination, the Employee agrees that the
Employee shall not, directly or indirectly, take any action to encourage,
solicit or recruit any current or former employee, consultant, independent
contractor, subcontractor, supplier, vendor, or other business relation of the
Corporation to terminate their relationship with the Corporation.

2.7.              Disclosure of Obligations. The Employee agrees that, during
the Employee’s employment with the Corporation and for a period of twelve (12)
months after the Employee’s termination of employment with the Corporation,
regardless of the reason for such termination, the Employee shall, prior to
accepting employment or any other business relationship with any other person or
entity, inform that person or entity of the Employee’s obligations under this
Section 2, including all of its subparts.



-3-

 

 

3.                   Compliance and Remedies. The Employee recognizes that if
the Employee violates this Agreement, including but not limited to Paragraphs 1
and 2 of this Agreement, irreparable damage will result to the Corporation that
could not adequately be remedied by monetary damages. As a result, the Employee
hereby agrees that notwithstanding any other dispute resolution provisions of
this Agreement, in the event of any breach by the Employee of this Agreement,
including but not limited to Paragraphs 1 and 2 of this Agreement, the
Corporation shall be entitled, in addition to any other legal or equitable
remedies available to it, to an injunction to restrain the Employee’s violation
of any portion of this Agreement.

4.                   Miscellaneous.

4.1.              Integration. This Agreement embodies the entire agreement and
understanding among the parties relative to subject matter hereof and supersedes
all prior agreements, understandings, or past practices, whether written or
oral, relating to such subject matter.

4.2.              Survival of Sections 1 and 2. Employee’s obligations set forth
in Sections 1 and 2 of this Agreement, including all of these sections’
subparts, shall survive the termination of this Agreement and Employee’s
termination of employment with the Corporation, regardless of the reason for
such terminations.

4.3.              Applicable Law; Venue. This Agreement and the rights of the
parties shall be governed by and construed and enforced in accordance with the
laws of the state of Minnesota, without regard to any state’s choice of law
principles or rules. The venue for any action hereunder shall be in the state of
Minnesota, whether or not such venue is or subsequently becomes inconvenient,
and the parties consent to the jurisdiction of the courts of the state of
Minnesota, county of Hennepin, and the federal district courts of Minnesota.

4.4.              Counterparts. This Agreement may be executed in several
counterparts and as so executed shall constitute one agreement binding on the
parties hereto.

4.5.              Modification by the Parties. This Agreement shall not be
modified or amended except by a written instrument signed by the parties. In
addition, no waiver of any provision of this Agreement shall be binding unless
set forth in a writing signed by the party effecting the waiver. Any waiver
shall be limited to the circumstance or event specifically referenced in the
written waiver document and shall not be deemed a waiver of any other term of
this Agreement or of the same circumstance or event upon any recurrence thereof.

4.6.              Severability; Blue Pencil. The invalidity or partial
invalidity of any portion of this Agreement shall not invalidate the remainder
thereof, and said remainder shall remain in full force and effect. Moreover, if
one or more of the provisions contained in this Agreement shall, for any reason,
be held to be excessively broad as to scope, activity, subject or otherwise, so
as to be unenforceable at law, such provision or provisions shall be construed
by the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with then applicable law.



-4-

 

 

4.7.              Headings. The section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
herein first above written.

 

 

  ELECTROMED, INC.       /s/ Stephen H. Craney   By:  Stephen H. Craney
Its:   Chairman

 

 

  EMPLOYEE:       /s/ Kathleen Skarvan   Kathleen Skarvan

 

 

 

 

 

 



-5-

 

 

